Citation Nr: 1615804	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  06-02 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.
 
2.  Entitlement to service connection for dental disability. 
 
3.  Entitlement to a rating higher than 40 percent for a cervical spine disability.

4.  Entitlement to an initial compensable rating prior to March 20, 2010, and an initial rating higher than 10 percent from March 10, 2010, for Horner's syndrome of the left eye. 
 
5.  Entitlement to a compensable rating prior to October 21, 2004, and a rating higher than 10 percent from October 21, 2004, for hemorrhoids.  

6.  Entitlement to a rating higher than 10 percent for Morton's neuroma of the left foot.
 
7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:  Brad Hornsby, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1991.  This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from September 2002 and April 2004 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  In the September 2002 rating decision, the RO denied service connection for a bilateral shoulder disability, granted an increased rating for cervical spondylosis with herniated nucleus pulposus, status post discectomy and fusion (hereinafter cervical spine disability) to the current 40 percent with a period of temporary total disability based upon convalescence in 2001, and granted an increased rating for Morton's neuroma of the left foot from noncompensable to 10 percent.  In an April 2004 rating decision, the RO granted service connection and a noncompensable rating for Horner's syndrome of the left eye, confirmed and continued the previous denial of service connection for a bilateral shoulder disability, denied service connection for dental extractions, denied a compensable evaluation for hemorrhoids, denied a rating higher than 10 percent for postoperative excision of Morton's neuroma of the left foot with residual pain, and denied a rating higher than 40 percent for a cervical spine disability.  Then, in a rating decision in September 2005, the RO increased the evaluation for hemorrhoids from noncompensable to 10 percent, effective October 21, 2004.  Further, in an August 2012 rating decision, the RO increased the rating for Horner's syndrome of the left eye from noncompensable to 10 percent, effective March 10, 2010.

Because the Veteran claims that he is unemployable due to his service-connected disabilities, including those currently on appeal, the issue of entitlement to a TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (request for a TDIU, either stated or implied by a fair reading of the claim or of the evidence of record, is not a separate claim for benefits, but part of the claim for increase).  The RO recently denied his TDIU claim in a February 2016 rating decision, but particularly in light of favorable rating determinations herein, the issue should be reconsidered.  

In July 2009, the Veteran appeared at the RO and testified at a hearing before the undersigned; a transcript of the hearing has been associated with the record.  In November 2009, the case was remanded to the RO for additional development.  At that time, the Board recharacterized the issue pertaining to a bilateral shoulder disability as one for which new and material evidence was needed to reopen the claim for service connection.  Upon reconsideration of the claim and whether the September 2002 rating decision initially denying the claim was final, the Board believes that given new evidence received within the appeal period and the RO's subsequent reconsideration of the claim in light of the new evidence in April 2004, the bilateral shoulder disability should be addressed on the merits, and the claim has thus been re-phrased.  

The issues of entitlement to service connection for a bilateral shoulder disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran initially filed his claim for dental benefits in October 2003, many years after his discharge from service in May 1991; during service he was treated for caries on several teeth, and teeth # 4, #5, and #8 were extracted; there is no evidence that the loss of teeth was the result of loss of substance of body of maxilla or mandible; and the dental problems were not due to combat wound, dental trauma, or a disease such as osteomyelitis in service.  

2.  The Veteran's service-connected cervical spine disability is manifested by subjective complaints of pain and stiffness, with clinical evidence of forward flexion of the cervical spine to 20 degrees, at worst, with no evidence of ankylosis of the entire cervical spine or incapacitating episodes having a total duration of at least six weeks during the past 12 months; neurological manifestations have not been demonstrated.

3.  For the period from the effective date of service connection to March 10, 2010, the Veteran's service-connected left eye Horner's syndrome with ptosis was manifested by complaints of a drooping left eyelid and small left pupil; clinical findings show corrected visual acuity of the left eye of 20/40 or better, full visual field, and mild drooping of the left upper eyelid.

4.  For the period beginning March 10, 2010, the Veteran's service-connected left eye Horner's syndrome with ptosis was manifested by complaints of light sensitivity with pupil size changes; clinical findings show corrected visual acuity of the left eye of 20/40 or better, anisocoria, light sensitivity, loss of vision field most pronounced superiorly and temporally, and disfigurement with gross distortion or asymmetry of one feature or paired set of features, without evidence of concentric contraction of vision field.

5.  Throughout the period considered in the appeal, the Veteran's service-connected hemorrhoids were manifested by frequent recurrences, without evidence of anemia or fissures.  

6.  The Veteran's service-connected Morton's neuroma of the left foot has been manifested by complaints of pain on overuse; clinical findings consistently demonstrate normal weight bearing and alignment of the left foot, without evidence of edema, instability, or weakness.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a dental disability, including dental extractions, for purposes of both compensation and VA outpatient treatment, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1721, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2015).

2.  The criteria for a rating higher than 40 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (DCs) 5290, 5292, 5295 (2003), effective prior to September 26, 2003; 38 C.F.R. §§ 4.7, 4.71a, DCs 5237-5243 (2015).

3.  The criteria for an initial compensable rating for the period prior to March 10, 2010, and an initial rating higher than 10 percent for the period from March 10, 2010, for Horner's syndrome of the left eye with ptosis have not been not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.84a, DCs 6061 to 6079, 6080 (2008).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating, and no higher, for the period prior to October 21, 2004, for hemorrhoids are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.21, 4.114, DC 7336 (2015).

5.  The criteria for a rating higher than 10 percent, for the period from October 21, 2004, for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.21, 4.114, DC 7336 (2015).

6.  The criteria for a rating higher than 10 percent for left foot Morton's neuroma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the instant case, the Board finds that VA has satisfied its duty to notify through letters issued in March 2001, September 2003 and May 2005.  The claims were subsequently adjudicated, in rating decisions and most recently in the June 2015 supplemental statement of the case.  

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes clinical records and reports, service treatment records, and the statements of the Veteran in support of his claims.  The Board has attempted to obtain all treatment records pursuant to regulation and as identified by the Veteran in the necessary consents to authorize release of records.  Additionally, the Veteran was afforded multiple VA examinations to adjudicate his increased rating claims.  The Board finds that the VA examinations are adequate to decide the Veteran's claims, as they comply with the rating criteria.  As for the dental disability claim, the Veteran did not sustain dental trauma in service; there is no record of irreplaceable missing teeth or disease or damage to the joint either during or contemporaneous with service; and there is no current diagnosis of any of the dental conditions set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  In short, the Board finds that an examination is unnecessary to decide this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c)(4).  

There has been substantial compliance with the 2009 remand, as the RO requested that the Veteran identify outstanding, relevant treatment records, obtained available records, and obtained the requested VA examinations.

As for the Veteran's hearing before the Board, it was appropriately conducted as the undersigned duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103; Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The undersigned elicited testimony as to the severity of the Veteran's higher rating claims and service connection claim.

VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Merits of the Claims

A.  Service Connection Claim

The Veteran contends that he received considerable dental work while in service, to include crowns, root canals, and cavity fillings, due to such causes as periodontal disease.  At his hearing in July 2009, the Veteran indicated that he went to the dentist on several occasions during service, at which time some of his teeth were extracted.  He indicated that he was also diagnosed with periodontal disease.  He stated that he did not suffer any trauma to his mouth, but he stated his wish to have his teeth treated and cared for and he believed VA should pay for it.      

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

As for claims for dental disorders in particular, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered to be disabling conditions, but may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the  Veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b).  The significance of finding a dental condition is due to service trauma is that a veteran will be eligible for VA outpatient dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(a),(c).  

The following principles apply to dental conditions noted at entry and treated during service:  (1) Teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service.  (2) Teeth noted as filled at entry will be service connected if they were extracted or if the existing filling was replaced after 180 days or more of active service.  (3) Teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service. However, new caries that developed 180 days or more after such a tooth was filled will be service connected.  (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service.  (5) Teeth noted at entry as nonrestorable will not be service connected regardless of treatment during service.  (6) Teeth noted as missing at entry will not be service connected regardless of treatment during service.  38 C.F.R. § 3.381(d).  

The following will not be service-connected for treatment purposes:  (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(e),(f).  

It is noted that VA's General Counsel has held that having teeth extracted during service is not tantamount to dental "trauma."  See VAOPGCPREC 5-97 (Jan. 22, 1997; corrected on Feb. 25, 1997).  The Board is bound by this precedent opinion.  38 U.S.C.A. § 7104(c); Smith v. West, 11 Vet. App. 134 (1998).  

Service department records show that the Veteran served on active duty from May 1971 to May 1991.  Service treatment records confirm that the Veteran received dental treatment, to include for dental caries, in service.  In April 1972, it was noted that the Veteran had caries on tooth #5.  In June 1982, a temporary crown was removed from tooth #8, and it was reinserted.  Tooth #8 was extracted in December 1984.  In January 1987, the Veteran had caries on tooth #18.  In February 1988, he had caries on tooth #12.  In May 1989, it was noted that tooth #31 was broken.  In December 1990, teeth #4 and #5 were removed.  At his separation examination in December 1990, the Veteran denied any severe tooth or gum trouble.  These records are silent with respect to dental trauma.  

Post-service treatment records are silent with respect to any dental complaints or treatment.  The Veteran's claim of entitlement to service connection for a dental condition (VA Form 21-4138) was received in October 2003.  In June 2005 treatment records from the Social Security Administration (SSA), dated from June 1999 through April 2005, were received.  In a statement dated in December 2005, the Veteran indicated that he underwent three or four root canals during service.  He reported that he had four caps/crowns fixed, and a total of eleven teeth that were either filled, capped, or otherwise treated.  He also had one tooth extracted from the left lower jaw.  

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916, and there is no evidence in the current medical record of any of these conditions.  Where the medical evidence establishes that a veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of a diagnosis of any dental condition, further discussion on the Veteran's eligibility for service connection is not necessary and the Veteran's claim must be denied.  The Board further finds that although a dental VA examination has not been conducted, one is not warranted under the standards of McLendon, as previously set forth in the Notice and Assistance section.  In the absence of a current diagnosis, referral of this case for an examination or profession opinion would be pointless.  For all of these reasons, service connection for a dental condition is denied.  

Missing teeth may be compensable for rating purposes under Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, DC 9913.  There is no evidence of record that the Veteran's loss of teeth is the result of loss of substance of body of maxilla or mandible.  Therefore, the Veteran does not have a service-connected compensable dental disability or condition (Class I).  See 38 C.F.R. § 38 C.F.R. § 17.161(a).  

For other types of service-connected dental conditions, VA dental outpatient treatment only, not compensation, is authorized.  38 U.S.C.A. § 1712; 38 C.F.R. §§ § 3.381, 4.150, 17.161.  However, there is no basis under the law to allow for outpatient treatment.  There is no allegation or evidence indicating that the Veteran has a dental disorder that is the result of combat wounds or other service trauma (Class IIa).  See 38 C.F.R. § 17.161(c).  There is no evidence of record, nor does the Veteran contend, that he was a prisoner of war (Class IIb and Class IIc).  See 38 C.F.R. § 17.161(d),(e).  In fact, there are no post-service dental records of any kind in the claims file.  There is no evidence of record indicating that the Veteran has a dental condition that is aggravating a service-connected disability (Class III).  See 38 C.F.R. § 17.161(g).  In addition, the Veteran does not have service-connected disabilities rated as 100 percent disabling by schedular evaluation, he is not rated as 100 percent disabled due to individual unemployability, nor is he a Chapter 31 vocational rehabilitation trainee (Class IV and Class V).  See 38 C.F.R. § 17.161(h) (i).  

Furthermore, there is no evidence of any in-service dental trauma, as previously noted.  To have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  Therefore, the Veteran does not have a service-connected, non-compensable dental condition or disability adjudicated as resulting from combat wounds or service trauma for purposes of receiving VA outpatient dental treatment (Class II(a)).  38 C.F.R. § 17.161(c).  

Notwithstanding the above, in considering the Veteran's claim for service connection for the purpose of obtaining VA outpatient dental treatment, notably his claim was not received in a timely manner, that is, 90 days after discharge, for one-time Class II dental treatment.  38 C.F.R. § 17.161(b).  

Thus, there is no legal basis upon which service connection may be established, whether for purposes of compensation or for purposes of outpatient treatment.  

It is noted that the Veteran, as a layman, while competent to testify that he had teeth extracted during service and has continued to experience dental impairment during the years since, is not qualified to etiologically link his current dental complaints to his military service, including to the extractions during service, which, again, were not tantamount to dental "trauma."  See 38 C.F.R. § 3.159(a) (1); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  

Under these circumstances, and for the reasons articulated above, the Board finds that the claim for service connection for a dental disability, including extractions, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As a final point, the Board notes that the claim is being denied, in part, on an additional basis not considered by the RO, namely, that, preliminarily, the Veteran is ineligible for VA outpatient dental treatment because his claim was filed more than 90 days after discharge from service.  However, the Veteran is not prejudiced by the Board's decision in this regard because, under the circumstances presented here, a remand for RO consideration of the claim on the basis of the date of filing of his dental claim would not result in more favorable action on this claim, and, hence, would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to the requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

B.  Higher Rating Claims

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Cervical Spine Disability 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the cervical spine is considered a major joint.  38 C.F.R. § 4.45. 

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis). Diagnostic Code 5010 (traumatic arthritis) direct that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  As severe limitation of motion of the cervical spine warrants a maximum 30 percent rating, see 38 C.F.R. § 4.71a, Diagnostic Code 5290, a higher rating would not be warranted under this code.  

The Veteran has been in receipt of a 40 percent disability rating for his cervical spine disability under Diagnostic Code 5243, intervertebral disc syndrome (IVDS), throughout the entire period considered in this appeal. 

During the pendency of the Veteran's claim and appeal, the rating criteria for evaluating IVDS were amended.  See 38 C.F.R. § 4.71a, DC 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 -49 (Aug. 22, 2002).  In 2003, further amendments were made for evaluating disabilities of the spine.  See 68 Fed. Reg. 51,454 -58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a , DCs 5235 to 5243 (2004)).  An omission was then corrected by reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The second amendments and subsequent correction were made effective from September 26, 2003. 

Where a law or regulation (particularly those pertaining to the Rating Schedule) changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  The effective date rule established by 38 U.S.C.A. § 5110(g) (West 2002), however, prohibits the application of any liberalizing rule to a claim prior to the effective date of such law or regulation. 

Accordingly, the Board will review the Veteran's cervical spine disability rating under both the old and the revised criteria. 

Under the old regulations, under Diagnostic Code 5293, when disability from IVDS was severe, a 40 percent rating was in order, characterized by recurring attacks with intermittent relief.  A maximum schedular rating of 60 percent was awarded when disability from intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2003), effective prior to September 23, 2002. 

Under the revised regulations for DC 5293, effective September 23, 2002, IVDS (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 evaluation was warranted.  A 60 percent evaluation was assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

Note (1):  For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Under the current regulations for evaluating IVDS, effective September 26, 2003, revisions to DC 5293 include the renumbering of the diagnostic code to 5243.  Under DC 5243 (which now evaluates IVDS), Note 6 directs that IVDS is to be evaluated under the General Rating Formula for Disease and Injuries of the Spine or under the formula for rating based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under the current General Rating Formula, the following apply:  a 40 percent rating is warranted if the medical evidence shows unfavorable ankylosis of the entire cervical spine; a 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2015). 

Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 60 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a, Plate V (2015). 

In this case, the Board finds that a higher rating for the Veteran's cervical spine disability is not warranted under either the old or current criteria.  

The medical evidence does not reflect that the Veteran suffers from neurological manifestations related to his cervical spine disability.  In that regard, on January 2001 neurological examination was normal.  There was also no evidence of muscle spasm.  The same was true in February 2004, but for some decreased motor strength at the elbows and decreased pinprick sensation on the palmar aspect of the left hand.  As for reflexes bilaterally, they were variable:  brachioradialis was 2+, triceps were negative, and biceps were absent.  However, neither a neuropathy nor a radiculopathy was diagnosed.  The Board finds that such results do not equate to the next higher 60 percent rating, which contemplates a condition that is more than severe (i.e., pronounced), in light of the fact that clinical findings were normal to mild or moderate overall in nature and in any case did not result in a neurological diagnosis.  Moreover, there was no muscle spasm, reflexes were normal to somewhat deficient, and there were no other neurological findings.  In support of that conclusion is a June 2004 VA treatment record, at which time the Veteran denied experiencing any neurological or sensory symptoms in the upper extremities.  In that regard, on February 2010 and March 2012 VA examinations, it was specifically found that the Veteran did not suffer from any neurological manifestations related to his cervical spine disability.  Additionally, there was no muscle spasm or reflex deficit.  Accordingly, the Board cannot find that the Veteran meets the criteria for a rating in excess of 40 percent under the old criteria at any time during the appeal period. 

A higher rating is also not warranted under the revised criteria.  A review of the various VA examinations and medical treatment records during the period considered in this appeal demonstrates flexion of the cervical spine to be, at worst, 20 degrees; however, for the majority of the time, flexion and extension of the cervical spine was to a greater degree.  For instance, on March 2012 VA examination, flexion of the cervical spine was to 45 degrees or greater and extension was to 45 degrees or greater.  The same is true in 2001, when flexion of the cervical spine was to 65 degrees and extension was to 35 degrees.  In fact, many of the VA treatment records dated throughout the appeal period show normal range of motion of the cervical spine.  Certainly the records do not demonstrate the presence of ankylosis.  Accordingly, the revised criteria (effective September 26, 2003) does not provide for a higher rating.  Finally, the evidence does not support a finding that the Veteran has been prescribed bed rest by a physician for at least six weeks during any given year.  Thus, a higher rating under the revised IVDS criteria (effective September 23, 2002) is also not warranted.  Further, as analyzed above, the criteria for a separate compensable rating pursuant to the neurological criteria as secondary to the cervical spine disability has not been demonstrated.  The Veteran has been diagnosed with Parkinson's disease, but that diagnosis has not been medically concluded to be related to his cervical spine disability.

The Board has determined that the Veteran is entitled to no more than a 40 percent disability rating under any of the applicable rating criteria.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.4 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that regard, the Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against his claim of entitlement to a rating greater than 40 percent.  Specifically, there is no indication that the Veteran's limitation of motion of the cervical spine on flare-ups results in ankylosis of the spine, or in persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  Rather, range-of-motion testing has shown no additional loss on repetitive testing and the treatment records are absent for findings of a more severe loss of range of motion on flare-ups, or the above symptoms, as analyzed above.

Horner's Syndrome of the Left Eye

Initially, the Board notes that VA's schedule for rating eye disabilities were revised effective December 10, 2008.  See 73 Fed. Reg. 66, 543 (November 10, 2008).  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2015).  However, the changes only apply to claims for benefits received by VA on or after December 10, 2008.  Because the Veteran's claim was received prior to that date, the older criteria apply here, rather than the revised criteria.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).  

In reviewing regulations prior to December 2008, there was no Diagnostic Code specifically designated for Horner's syndrome.  However, as documented in the treatment records, the Veteran's condition is associated with ptosis, and unilateral ptosis, under 38 C.F.R. § 4.84a, Diagnostic Code 8019 (2007), provides that for a pupil that is wholly obscured, it is to be rated equivalent to 5/200; that for a pupil that is one-half or more obscured, it is to be rated equivalent to 20/100; and that where there is less interference with vision, it is to be rated as disfigurement.  Thus, the Veteran's eye disability is to be rated based on visual acuity and visual field, or disfigurement.  

Impairment of visual acuity is rated under Table V and Diagnostic Codes 6061-6079, 38 C.F.R. § 4.83a (2007).  The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (in effect prior to December 10, 2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  

The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a.  A noncompensable evaluation is warranted where corrected vision in both eyes is 20/40 and a 10 percent evaluation is warranted where corrected vision is 20/40 in one eye and 20/50, 20/70, or 20/100 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079.

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078.

Impairment of field of vision is evaluated pursuant to the criteria found in Diagnostic Code 6080.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (in effect prior to December 10, 2008).  Under Diagnostic Code 6080, homonymous hemianopsia of the visual field warrants a 30 percent rating, loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50.  Id.  Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200.  Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200.  Id.  Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70.  Id.  A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or rate as 20/50.  Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2).

Pursuant to 38 C.F.R. § 4.76, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  The provisions of 38 C.F.R. § 4.76a explain how ratings are assigned based on impairment of field vision, as follows.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a.  According to Table III in 38 C.F.R. § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is:  temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  38 C.F.R. § 4.76a, Table III (2007).

In reviewing the evidence of record, the Board observes that the Veteran underwent several examinations at the VA.  On a December 2002 neurological evaluation, the Veteran was noted to have mild left Horner's syndrome and a pupil that was slightly smaller on the left, associated with left ptosis.  There was full extraocular movements.  Disks were somewhat difficult to see but appeared fairly large.  Visual fields were full.  In a December 2002 eye clinic visit, there was upper and lower lid ptosis on the left without fatiguing and without Cogan's lid twitch.  Left eye visual acuity was 20/25-1+1 and right eye was 20/20-1.  Confrontation visual field testing was full in both eyes.  In an April 2003 eye clinic visit, visual acuity was 20/25 in both eyes.  On an eye follow up examination in May 2003, there was no ptosis of the left eye.  His visual acuity at that time was similar to his December 2002 findings, and his visual field was grossly full to counting fingers.  VA outpatient records in 2005 show he ordered new glasses and that he had mild drooping of the left upper eyelid in December 2005.  

On a November 2007 VA eye examination (which did not fully evaluate the Veteran's Horner's syndrome because his eyes were inadvertently dilated before being seen by the examiner), the Veteran complained of being very bothered by a drooping left eyelid and small left pupil.  There was resolution of ptosis on the left side secondary to the phenylephrine drops used for dilation.  Visual acuity was 20/40 (corrected) in both eyes, and peripheral examination appeared to be normal.  On a March 10, 2010 VA eye examination, the Veteran reported that his vision has been the same overall but that he had light sensitivity and "flickering" with change in pupil size (it started small in the morning and gradually opened up during the day).  Visual acuity was 20/25 (corrected) in the right eye and 20/20 (corrected) in the left eye.  There was no contraction of a visual field, but the Veteran did have loss of a visual field.  Visual field on the left, as plotted on the Goldmann Bowl chart, was as follows:  superior was 8 degrees, temporal was 63 degrees, inferior was 45 degrees, and nasal was 32 degrees.  The examiner remarked that the Veteran's Horner's syndrome of the left eye with resulting anisocoria (i.e., noticeable difference in pupil size between the two eyes) and ptosis had resulted in increased light sensitivity with changes in lighting conditions and was consistent with constriction of visual field of the left eye, most pronounced superiorly and temporally, as compared with the right eye visual field.  On a February 2012 VA eye examination, visual acuity (corrected) was 20/40 or better in both eyes, for near and distance.  There was anisocoria and ptosis observed in the left eye.  There was a visual field defect on the left, with loss of the superior half of the field but not loss of the inferior, nasal, or temporal half of the visual field.  There was no visual field contraction.  The Veteran's ptosis on the left was noted to cause disfigurement in that there was gross distortion or asymmetry of one feature or paired set of features (eyes).  The eye condition did not result in any incapacitating episodes.  

In this case, the Veteran's Horner's syndrome of the left eye has been evaluated initially as noncompensable from the date service connection was established on August 11, 2003 until March 10, 2010 (date of a VA examination), and 10 percent from that date.  When the RO granted the higher initial rating of 10 percent in an August 2012 rating decision, it did so based on the current rating criteria of 38 C.F.R. § 4.79, Diagnostic Code 6080 (2015), which specifically provides for loss of superior half of visual field.  In other words, it did not apply the criteria in effect before December 10, 2008, which is applicable in this case, and such criteria does not specifically provide for loss of superior half of visual field.  In any case, the Board finds that in applying the old rating criteria to the evidence of record, an initial compensable rating before March 10, 2010, and an initial rating higher than 10 percent from that date, is not warranted.  

Prior to March 10, 2010, the evidence of record shows that the Veteran's corrected vision, to 20/40 at best in both eyes, does not meet the criteria for a 10 percent evaluation in consideration of visual acuity loss.  See 38 C.F.R. § 4.84a, Diagnostic Code 6079.  Moreover,  as the evidence shows that there has been no concentric contraction of the visual field and that there has been no demonstration of loss of either the temporal half or the nasal half of the visual field, the Veteran does not meet the criteria for a compensable rating in considering the criteria for loss of visual field.  See 38 C.F.R. § 4.84a, Diagnostic Code 6080.  The Veteran's left eye disability has been associated with ptosis, for which Diagnostic Code 8019 provides equivalent visual acuity deficit according to how much the pupil is obscured.  As there is no objective evidence showing that one-half or more of the left pupil is obscured (there was only mild drooping of the left upper eyelid noted), then the eye disability is to be rated based on disfigurement.  However, a mildly drooping left upper eyelid, as specifically noted in December 2005 (but not specifically observed on the November 2007 VA examination), would not comprise at least one of the characteristics of disfigurement contained in the criteria for rating skin disabilities under 38 C.F.R. § 4.118, Diagnostic Code 7800, for a 10 percent rating.  Code 7800 requires evidence of a scar at least one-quarter inch wide, a scar that is five or more inches in length, a scar elevated or depressed on palpation, a scar adherent to underlying tissue, hypo- or hyper-pigmented skin covering an area more than six square inches, abnormal textured skin covering an area more than six square inches, underlying soft tissue missing in an area more than six square inches, or indurated and inflexible skin in an area more than six square inches.  Thus, on the basis of the foregoing, the currently assigned noncompensable rating for the period prior to March 10, 2010 is appropriate.   

Beginning March 10, 2010, the evidence of record shows that the Veteran's corrected vision was 20/40 or better in both eyes, which does not meet the criteria for a rating higher than 10 percent in consideration of visual acuity loss.  See 38 C.F.R. § 4.84a, Diagnostic Code 6079.  Furthermore, the evidence shows that there has been no concentric contraction of the left eye visual field and that there has been no demonstration of loss of either the temporal half or the nasal half of the visual field; therefore, he does not meet the criteria for a rating higher than 10 percent in consideration of visual field loss.  See 38 C.F.R. § 4.84a, Diagnostic Code 6080.  Given the association of ptosis with the Veteran's left eye Horner's syndrome, the criteria under Diagnostic Code 8019 provides equivalent visual acuity deficit according to how much the pupil is obscured.  There is no objective evidence showing that the left pupil is wholly obscured.  Further, there is no specific finding that one-half or more of the left pupil was obscured, but the VA examiner in March 2010 noted there was vision field loss that was most pronounced superiorly and temporally.  Thus, assuming significant, but not entire, pupil obstruction under Code 8019, it would be rated equivalent to visual acuity of 20/100 in the left eye.  With 20/100 visual acuity in the left eye and 20/40 visual acuity in the right eye, the Veteran's evaluation under 38 C.F.R. § 4.84a, Diagnostic Code 6079 would still be 10 percent and no higher.  Even with less interference with vision, if the eye disability is rated based on disfigurement under Code 8019, the Veteran would not meet the criteria for a rating higher than 10 percent.  The VA examiner in 2012 noted the Veteran's disfigurement attributable to his eye condition, stating that there was gross distortion or asymmetry of one feature or paired set of features.  However, the examiner did not find that the Veteran's condition was associated with visible or palpable tissue loss, or that the Veteran had two or three characteristics of disfigurement relative to scars (as previously noted), under the criteria for rating skin disabilities under 38 C.F.R. § 4.118, Diagnostic Code 7800, for a 30 percent rating.  Thus, the Board concludes that the Veteran does not warrant an initial rating higher than 10 percent from March 10, 2010.  Accordingly, the Veteran's claim for a higher rating for his left eye disability is denied.

Hemorrhoids

Under DC 7336, a noncompensable rating is warranted for mild or moderate external or internal hemorrhoids.  A 10 percent rating is warranted for large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is warranted when there are hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, DC 7336. 

After a review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture for hemorrhoids more closely approximates the criteria for a 10 percent rating under DC 7336 for the period prior to October 21, 2004 (noting that the Veteran filed his claim for increased rating in October 2003).  Throughout the rating period, the hemorrhoid disability was manifested by recurrence of non-thrombosed internal and external hemorrhoids with periodic bleeding after bowel movements and pain in the rectal area.  For example, the Veteran was seen in May 2003 for hemorrhoid flare up; he stated that he had had hemorrhoids for the past 20 years but that in the last few days, they had flared up with bleeding after each bowel movement.  A rectal examination revealed internal hemorrhoid with some red blood on the glove.  The assessment was hemorrhoiditis; the examiner recommended a sitz bath.  In June 2003, he was seen for increased bleeding from hemorrhoids.  Examination of the rectum and the anal region was without swelling, erythema; there was no blood or drainage, and no external hemorrhoids.  The assessment was internal hemorrhoids.  In July  2003, the Veteran was seen for complaints of increased bleeding from hemorrhoids; he was given suppositories and stool softener.  He reported blood stools and difficulty defecating secondary to hemorrhoids.  Examination revealed a grade 1 right lateral and right posterior hemorrhoid.  The assessment was symptomatic grade 1 hemorrhoid, and he was scheduled for hemorrhoids surgery.  In November 2004 and May 2006, he was noted to have ongoing enlarged internal hemorrhoids.  He had undergone multiple banded procedures in an attempt to eliminate his hemorrhoids with little success.   Finally, in 2009, he underwent a hemorrhoidectomy to address recurrent bouts of rectal bleeding and intermittent pain with hemorrhoids.  This disability picture most closely approximates, or is analogous to, large or thrombotic hemorrhoids evidencing frequent recurrences, which are symptoms contemplated in the 10 percent rating criteria, to include for the period prior to October 21, 2004.  

A rating higher than 10 percent under DC 7336 for the period considered in this appeal is not warranted because the hemorrhoid disability has not been shown to be manifested by secondary anemia or fissures at any time.  The diagnosis of anemia is primarily based on laboratory findings, and the evidence shows no anemia at any time during the rating period.  Additionally, fissures were not shown, as  demonstrated on March 2012 VA examination.  Further, VA treatment records show the Veteran underwent a colonoscopy in 2003, which was reported as normal, and there was no indication that he had fissures at that time.  It is also noted that during his July 2009 personal hearing, the Veteran indicated that he had never had fissures.  The criteria specifically include the conjunctive "with," so that hemorrhoids must be present in conjunction with anal fissures (or anemia) in order to meet the criteria for the 20 percent schedular rating under DC 7336.  Thus, because the evidence shows no anemia or anal fissures with hemorrhoids during the rating period, the weight of the evidence is against finding that the criteria for a 20 percent rating are met or approximated for any period.  38 C.F.R. §§ 4.3, 4.7.

Morton's Neuroma of the Left Foot

The Veteran's left foot Morton's neuroma is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5279, which provides for a single 10 percent rating for anterior metatarsalgia (Morton's disease) whether unilateral or bilateral; no higher rating is permitted pursuant to that code.  

The Board finds that the Veteran's symptoms related to his Morton's neuroma are adequately compensated by the current 10 percent rating.  At his March 2012 and October 2015 VA examinations, he stated that his Morton's neuroma had no other symptoms but pain on overuse.  While the Veteran also demonstrated other, nonservice-connected foot disabilities, such as arthritis of the feet and flat foot, such disabilities cannot be considered in this instance for a higher, or separate, rating as they have not been found to be caused or aggravated by his Morton's neuroma of the left foot.  Moreover, the Veteran's consistent contention has been that he experiences pain on use of the foot, and such is already compensated.  Although he has been found to suffer from hammertoes as secondary to his Morton's neuroma, it is separately evaluated as noncompensable (because it does not affect all toes, which is required for a 10 percent rating under DC 5282) and is not an issue on appeal.  

Finally, the Board does not find evidence of a disability that would be analogous to a moderately severe foot injury, which is rated 40 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Veteran's Morton's neuroma was not due to an actual injury to the foot, and there are no additional symptoms that are unaccounted for that would require rating by analogy pursuant to DC 5284.  See Yancy v. McDonald, 27 Vet. App. 484, 491-92 (Feb. 26, 2016) (rejecting arguments that DC 5284 is a "catch-all provision" and holding that the VA Secretary's interpretation of "injury" as that which resulted from external trauma as opposed to a disability caused by a degenerative process for example, was entitled to deference).  Physical examination of the feet, from 2001 to 2015, has consistently demonstrated normal weight bearing and alignment of the left foot, without evidence of edema, instability, or weakness.  In 2015, there was no neurologic abnormality of the left foot.  His Morton's neuroma of the left foot was last treated years ago, and the Veteran denied any residual numbness of the toes.

Other Considerations

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the criteria for the Veteran's cervical spine disability reasonably describe the Veteran's pain and loss of range motion.  The rating criteria for Horner's syndrome describe his loss of visual acuity, loss of visual fields, and disfigurement of the skin.  The criteria for hemorrhoids consider his recurrent hemorrhoids.  The criteria for the Veteran's Morton's neuroma of the left foot consider his pain on use.  The codes are broad enough to allow for any related symptomatology affecting the Veteran's ability to function, and the criteria allow for a rating based on the severity, duration, and frequency of symptom manifestations.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is service-connected for multiple disabilities.  There is no additional impairment that has not been attributed to a specific service-connected disability; all of the pertinent symptoms and manifestations have been attributed to the appropriate service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The evidence does not indicate that this is a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.


ORDER

The appeal seeking service connection for a dental disability for the purposes of compensation and VA outpatient dental treatment is denied.  

The appeal seeking a rating higher than 40 percent for a cervical spine disability is denied.

The appeal seeking an initial compensable rating prior to March 10, 2010, and an initial rating higher than 10 percent from March 10, 2010, for Horner's syndrome of the left eye with ptosis is denied.

A 10 percent rating prior to October 21, 2004 for hemorrhoids is granted.

The appeal seeking a rating higher than 10 percent from October 21, 2004 for hemorrhoids is denied.

The appeal seeking a rating higher than 10 percent for Morton's neuroma of the left foot is denied.


REMAND

The Veteran contends that his right and left shoulder disabilities were caused or aggravated by his service or his service-connected cervical spine disability.  Specifically, he contends that when he injured his cervical spine in service, he also injured his shoulders.  He also contends that four cervical spine surgeries he has undergone have weakened his shoulders and have contributed to his shoulder disabilities.  In that regard, the service treatment records reflect that in October 1989, the Veteran was experiencing back pain that radiated to the right shoulder, in the right scapular and trapezius area.  There was resistance on motion of the shoulder.  The assessment was thoracic muscular strain.  In January 1990, he was diagnosed with fibromyalgia right scapula.  He was having tenderness and guarding of the right shoulder.  After service, treatment records reflect that in April 2000, the Veteran was experiencing right shoulder pain in the scapula and trapezius areas, status post three cervical spine surgeries, to include a complete cervical discectomy with fusion in 1991 and 1998.  In June 2000, he was diagnosed with myofascial spasms of the neck as well as right shoulder tendinitis, possibly rotator cuff tear.  A December 2000 MRI showed a partial rotator cuff tear of the right shoulder, for which he underwent surgical repair in January 2003.  Then, in February 2006, the Veteran underwent decompressive surgery of the left shoulder.  In March 2010, it was noted that the Veteran had had longstanding left shoulder trouble and pain even after arthroscopic surgery.  In light of the above evidence, the Board finds that a VA examination and opinion should be obtained to determine whether his bilateral shoulder disability was caused or aggravated by service or the service-connected cervical spine disability.  

The Veteran contends that he is unemployable due to his service-connected disabilities.  The RO denied his TDIU claim in a February 2016 rating decision, but in light of favorable rating determinations herein, the issue should be reconsidered.  Moreover, it is observed that to date, a VA opinion on this matter has not been received, and such is necessary in order to decide the Veteran's claim for a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange to have the Veteran scheduled for a VA examination to determine the etiology of his right and left shoulder disabilities.  The examiner should review the Veteran's claims file.  All opinions reached should include a thoroughly explained rationale. 

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that (a) the right and left shoulder disabilities were caused or aggravated by his service, taking into consideration the service treatment records showing scapular and trapezius pain on the right side, and (b) the right and left shoulder disabilities were caused or aggravated by his service-connected cervical spine disability and resultant surgeries.  Aggravation is defined as a permanent worsening of the underlying disease, rather than a temporary flare-up.

2.  The AOJ should then adjudicate the claim of entitlement to service connection for a bilateral shoulder disability.
 
 3.  After completion of the foregoing, the AOJ should arrange to have the Veteran scheduled for a VA examination to address the effects of his service-connected disabilities on his capacity to obtain and maintain employment.  The examiner must be provided with the Veteran's claims file for review.  The RO should provide the examiner with a list of the Veteran's service-connected disabilities.  

The examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities, either singly or jointly, prevent him from obtaining or retaining employment, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  If the examiner finds that the Veteran is capable of sedentary employment, the examiner should discuss that conclusion.

 A complete rationale must be provided for the opinions expressed.

4.  Thereafter, the AOJ should adjudicate the TDIU claim.  If the decisions as to the issues of entitlement to service connection for a bilateral shoulder disability (as adjudicated in #2) and entitlement to a TDIU remain adverse to the Veteran, the AOJ should issue a supplemental statement of the case to him and his attorney, and allow the appropriate time for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


